


109 HR 6007 IH: To address critical needs for additional resources,

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6007
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. McCaul of Texas
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To address critical needs for additional resources,
		  coordination between Federal, State, and local law enforcement, and
		  supplemental funding, to support border security activities of State and local
		  law enforcement agencies, including sheriffs, in regions near an international
		  land border of the United States.
	
	
		1.Border area security
			 initiatives
			(a)In
			 generalThe Secretary of
			 Homeland Security shall designate a high-threat area adjacent to an
			 international land border of the United States for a border area security
			 initiative if the area satisfies the criteria described in subsection
			 (c).
			(b)PurposeThe purpose of a designation under
			 subsection (a) shall be to provide State and local agencies, including
			 sheriffs, with the resources and capabilities necessary—
				(1)to
			 assist the Secretary in gaining operational control over the border in the
			 area;
				(2)to address
			 increased cross-border criminal activity in the area; and
				(3)to reduce the
			 threats to national security posed by opportunities for terrorists to enter the
			 United States at an international land border, made apparent by the tragic
			 events of September 11, 2001.
				(c)DesignationThe criteria relating to area designations
			 referred to in subsection (a) are as follows:
				(1)A significant number of illegal aliens and
			 contraband are brought through the area.
				(2)Law enforcement personnel are targets of
			 violence, or threats of violence, due to their border security mission.
				(3)State and local law enforcement agencies,
			 including sheriffs, have committed resources to respond to the border security
			 problems in the area, thereby indicating a determination to respond
			 aggressively to the problems.
				(4)Illegal activities linked to the area are
			 having a harmful impact in other parts of the country.
				(5)High levels of crime in communities in or
			 near the area are directly linked to illegal border activity.
				(6)The risk or threat of terrorist activity,
			 based upon credible evidence.
				(7)Any additional
			 criteria determined to be appropriate by the Secretary.
				(d)Post-designation
			 activitiesAfter designating
			 an area under subsection (a), the Secretary shall undertake the
			 following:
				(1)The Secretary shall establish a border area
			 security initiative executive committee, comprised of senior executives from
			 interested local, State, and Federal domestic security and law enforcement
			 agencies, including sheriffs, operating within the designated area. This
			 committee shall be responsible for the development and execution of
			 multi-agency enforcement strategies and activities to support Federal border
			 security missions in the area.
				(2)The Secretary
			 shall—
					(A)provide for additional Federal resources to
			 be sent to the area, including personnel, fencing materials, barriers, cameras,
			 body armor, and any other material, technology, or equipment as the Secretary,
			 in consultation with the border area security initiative executive committee,
			 may deem necessary;
					(B)provide for the
			 construction or acquisition of such temporary detention facilities in the area
			 as may be necessary; and
					(C)to the extent consistent with
			 appropriations Acts, provide funds to State and local law enforcement entities,
			 including sheriffs, operating in the area, to be used in accordance with
			 subsection (e).
					(e)Use of
			 fundsFunds provided to State
			 and local authorities, including sheriffs, under subsection (d)(2)(C) may be
			 used to carry out activities consistent with the purpose described in
			 subsection (b), including—
				(1)operational
			 expenses (such as transportation);
				(2)personnel
			 expenses, including overtime pay, except that not more than 45 percent of such
			 funds may be used to hire new personnel; and
				(3)equipment
			 expenses.
				(f)SunsetA
			 designation made under subsection (a) shall expire on the date that is 5 years
			 after the date on which the designation takes effect.
			(g)ReportsThe Secretary—
				(1)shall notify the
			 Committee on Homeland Security of the United States House of Representatives
			 upon the designation of an area for a border area security initiative;
			 and
				(2)shall report
			 annually to such committee the progress made in securing the border as a result
			 of such designation.
				
